Case 1:19-cv-05751-BMC Document16 Filed 09/03/20 Page 1 of 1 PagelD #: 473

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

LEONY DAVID MAZUETA MUNOZ, ; No. 19-CV-5751 (BMC)
CINDY E. BRITO REYES, and
ELVIN ALCANTARA RODRIGUEZ,

Plaintiffs,

V.

640 LLC and JASON FEINMAN,
Defendants.

TO: ATTORNEY SERVICES CLERK AND ALL OTHER PARTIES

Please take notice of the following attorney information change(s) for:
ZACHARY STEVEN ROZENBERG

OLD INFO: FIRM NAME: Rozenberg & Associates, P.C.
FIRM ADDRESS: 1811 Quentin Road, Brooklyn NY 11229
FIRM TELEPHONE NUMBER: 888-850-3633
FIRM FAX NUMBER: 718-395-1747

NEW INFO: FIRM NAME: Rozenberg & Associates, P.C.
FIRM ADDRESS: 1601 Gravesend Neck Road, Suite 903A,
Brooklyn NY 11229
FIRM TELEPHONE NUMBER: 888-850-3633
FIRM FAX NUMBER: 718-395-1747

Date: September 03, 2020
Respectfully Submitted,

  

fF Quentin Road,
Brooklyn, NY 11229
Tel: 888-850-3633
